11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Toby Martin Smith
Appellant
Vs.                   No. 11-03-00067-CR B Appeal from Taylor County
State of Texas
Appellee
 
The trial court=s certification of appellant=s right to appeal reflects that appellant has waived his right to
appeal.  The certification is signed by
the trial court, appellant=s counsel, and appellant. 
Because appellant has waived his right to appeal, this court lacks
jurisdiction to entertain this appeal.
The appeal is dismissed.
 
PER CURIAM
 
March 20, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.